Dismiss and Opinion Filed October 21, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00387-CV

                      DR. KIMBERLY EZELL, Appellant
                                  V.
                        WEST LOVE, LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01510-E

                        MEMORANDUM OPINION
                 Before Justices Myers, Pedersen, III, and Garcia
                         Opinion by Justice Pedersen, III
      On September 16, 2022, we directed appellant to file her overdue brief and an

extension motion within ten days. Although we cautioned appellant that failure to

comply would result in the appeal being dismissed, see TEX. R. APP. P. 38.8(a)(1),

appellant has not complied or otherwise communicated with the Court.

Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).


                                           /Bill Pedersen, III//
220387f.p05                                BILL PEDERSEN, III
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DR. KIMBERLY EZELL, Appellant                On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-22-00387-CV          V.               Trial Court Cause No. CC-22-01510-
                                             E.
WEST LOVE, LLC, Appellee                     Opinion delivered by Justice
                                             Pedersen, III, Justices Myers and
                                             Garcia participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 21st day of October 2022.




                                       –2–